DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “receiving, by the driver device, identification information for the third party including a password set created by the user ride requestor; transmitting, by driver device, real time ride status information, receiving, by the driver device, dropoff information, and transmitting, by the driver device, information upon arrival at a destination.” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not clear where are “the real time ride station information” and “the information upon arrival at a destination” being transmitted to?.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-37 and 39-40 is/are rejected under 35 U.S.C. 102(a)(1) as being by Khan (US 2017/0127215).
Regarding to claim 21, Khan discloses a method of providing a ride service (figures 1 -22} for a third party (rider (154) or Jane Smith (86), figure 8} in response to a ride request from a user ride requestor (user (152} or Mrs. Wilson (88), figure 8), comprising:
receiving, by a driver device (54) carried by a driver (160), a ride request for a third party rider (figures 1-2, paragraphs 0038), identification information for the third party rider including password in a form of a name, age, phone number, photographs, fingerprint, unique virtual code created by the user ride requestor (paragraphs 0018, 0044, 0085-0086, 0070-0074);
transmitting, by the driver device, real time ride status information (drivers name (76), profile picture (142), driver ID number, license plate number, figure 8, paragraph 0081) and (Jane has been picked up by Catherine at 4:12 PM) to the user ride requestor (figure 14, paragraphs 0077);
receiving, by the driver device, drop-off information (paragraphs 0057 and 0080), and

Regarding to claim 22, Khan discloses the identification information includes a visual image (live video) of the third party rider (paragraph 0040 and 0081).
Regarding to claim 23, Khan discloses the identification information includes interest information (special requests, such as a request for a vehicle that can accommodate luggage) of the third party rider (paragraphs 0038) and provides the driver with information and instructions relevant to the requested ride. When requesting the ride, the user can set up instructions or permissions, e.g., to help ensure that the driver picks up the proper rider or that a child rider is released into the care of an allowed adult at the pick-up location, to provide any special instructions related to the care of the rider, or other instructions or permissions (paragraph 0085).
Regarding to claim 24, Khan discloses the real time ride status information includes a current speed of a driver’s vehicle (paragraphs 0045 and 0078).
Regarding to claim 25, Khan discloses the real time ride status information includes a distance from a destination.
Regarding to claim 26, Khan discloses the real time ride status information includes an estimated time of arrival at a destination (paragraph 0095).
Regarding to claim 27, Khan discloses wherein the real time ride status information includes a current location of a vehicle being used by the driver (paragraphs 0037, 0040 and 0082).
Regarding to claim 28, Khan discloses the real time ride status information is transmitted through a cellular network (38, figure 2, paragraphs 0046, 0077 and 0089).

Regarding to claim 30, Khan discloses the real time ride status information being transmitted by text message (100, figures 14 and 21, paragraphs 0049).
Regarding to claim 31, Khan discloses the real time ride status information is transmitted to the ride requestor (as mention in claim 21 above).
Regarding to claim 32, Khan discloses transmitting dropoff information includes notifying another device of arrival of the third party rider at a destination (paragraph 0089).
Regarding to claim 33, Khan discloses the device notified is a device associated with the ride requestor (paragraph 0046).
Regarding to claim 34, Khan discloses transmitting dropoff information includes information about a trusted contact party at a dropoff location (figures 3-4, 8 and 21).
Regarding to claim 35, Khan discloses the dropoff information includes a physical description of the contact party at a dropoff location (figures 3-4, 8 and 21).
Regarding to claim 36, Khan discloses the dropoff information includes contact information (phone number) of the ride requestor (figure 8, paragraph 0086).
Regarding to claim 37, Khan discloses the dropoff information includes an estimated duration (140) of a ride (figures 3-5, paragraph 0060).
Regarding to claim 39, Khan discloses the dropoff information transmitted includes dropoff conditions (figure 21, paragraphs 0068 and 0070).
Regarding to claim 40, Khan discloses the dropoff information transmitted includes dropoff instructions (paragraphs 0066 and 0070).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khan.
Regarding to claim 38, Khan discloses the instant claimed invention except for the dropoff information includes an average speed of the ride. Since Khan discloses the dropoff information includes a distance (130) from a pick up location to a dropoff location is 3.56 mile and estimate duration (130) of the ride/trip is 30 minutes (paragraph 0060), it would have been obvious to a person having ordinary skill in the art at the time the invention was made to recognize the average speed of the vehicle during the ride/trip by an expression of v(t) = time/distance (speed = 3.56 mile / 30 min ™ 0.118 mile/min) for the purpose of to know if the driver is operating in a safety manner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsumoto (US 2020/0005414) disclose a system and methods for providing a community-based child pick-up service comprises a mobile computing device configured to allow users to communicate among themselves and may also have the capability to calculate service points or rewards and when a request for the child pick-up 
Marueli et al. (US 2017/0191841) disclose a pickup location and a destination location associated with a subscriber to a first transportation service being accessed, wherein a first route from the pickup location to the destination location is identified, the first route comprising a plurality of segments, wherein a first segment of the plurality of segments of the first route is to be serviced by a driver of the first transportation service using a first type of transportation vehicle, and wherein a second segment of the plurality of segments of the first route is to be serviced by a second transportation service using a second type of transportation vehicle. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961.  The examiner can normally be reached on Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 14, 2021